DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 21, 27, 29-33, 35, 37, and 40 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Nitkowski et al. (US 2014/0092385), hereinafter “Nitkowski”.
Regarding claim 21, Nitkowski discloses a method for optical Fourier transform spectroscopy (abstract, Figs. 1-2), the method comprising: 
receiving a broadband signal (ref 102, paragraph [0045]); 

computing a one-dimensional Fourier transform of a function of each of the plurality of spectral channel interferograms to generate each of a plurality of channel spectrums (paragraphs [0032][-0046]; and 
reconstructing a spectrum of the broadband signal based on the plurality of channel spectrums (paragraphs [0030], [0032], [0045]).
Regarding claim 27, Nitkowski discloses a device for Fourier transform based optical spectroscopy (abstract, Figs. 1, 2, 7), comprising: 
a plurality of filters configured to generate a plurality of spectral channel interferograms (paragraphs [0008], [0077] “dispersive elements is a bus waveguide optically coupled to a plurality of filtering devices, each filtering device associated with one of the dispersive elements”), wherein each of the plurality of filters is configured to filter a distinct spectral portion of an input broadband signal and generate one of the plurality of spectral channel interferograms (paragraphs [0008], [0075]-[0077]); 
a plurality of Fourier transform spectrometers configured to generate a plurality of channel spectrums (refs 706a-c, 708a-c, 710a-c, paragraphs [0034], [0056], [0075]-[0077]), wherein each of plurality of Fourier transform spectrometers is associated with a corresponding one of each of the plurality of filters (paragraphs [0008], [0077]), and wherein each of the plurality of Fourier transform spectrometers is configured to compute a Fourier transform of a 
a circuit for signaling processing (paragraph [0046]) configured to: 
reconstruct a spectrum of the input broadband signal based on the plurality of channel spectrums (paragraphs [0030], [0032], [0077]).
Regarding claim 29, Nitkowski discloses wherein each of the plurality of Fourier transform spectrometers comprises an interferometer, one or more waveguides, and one or more heating elements (paragraph [0044]).
Regarding claim 30, Nitkowski discloses wherein the interferometer is a Mach-Zehnder interferometer (paragraph [0044]).
Regarding claim 31, Nitkowski discloses wherein the circuit for signal processing is configured, as part of reconstructing the spectrum, to: sum the plurality of channel spectrums (paragraphs [0041]-[0042]); and apply at least one correction based on at least one of a thermo-optic non-linearity, a dispersion (paragraph [0068]), and a transfer function of the Mach-Zehnder interferometer of at least one of the plurality of Fourier transform spectrometers (paragraph [0042]).
Regarding claim 32, Nitkowski discloses wherein a resolution of one of the plurality of Fourier transform spectrometer is based on tuning a corresponding heating element and a physical armlength of a corresponding Mach-Zehnder interferometer (paragraph [0058], [0068]).
Regarding claim 33
Regarding claim 35, Nitkowsi discloses a device for optical spectroscopy using a Fourier transform (abstract, Figs. 1, 2, 7), comprising: 
a plurality of Mach-Zehnder Interferometers (MZIs), each MZI (paragraph [0044], Fig. 7, refs 706a-c) comprising: 
an input waveguide (refs 704) positioned to receive light from a broadband light source (ref 702); 
two interferometer arms that split from the input waveguide (as shown), each of the two interferometer arms comprising a spiral and covered by a metal microheater (paragraph [0068]); and 
an output waveguide into which the two interferometer arms recombine (as shown), 
wherein the light from the broadband light source is dispersed into a plurality of spectral channels upon passing through the plurality of MZIs (refs 708a-c; paragraphs [0034], [0056], [0075]-[0077]), 
wherein a one-dimensional Fourier transform of each of the plurality of spectral channels is computed to produce each of a plurality of channel spectrums (paragraphs [0034], [0056], [0075]-[0077]), 
wherein a broadband spectrum corresponding to the light from the broadband light source is reconstructed based on the plurality of channel spectrums (paragraphs [0030], [0032], [0062], [0077]).
Regarding claim 37
Regarding claim 40, Nitkowski discloses wherein the two interferometer arms recombine into the output waveguide through a broadband y-branch coupler (Fig. 5).
Claims 21, 24, and 26 are rejected under 35 U.S.C. 102(a)(1),(a)(2) as being anticipated by Khalil et al. (US 2016/0282184), hereinafter “Khalil”.
Regarding claim 21, Khalil discloses a method for optical Fourier transform spectroscopy (abstract, Fig. 4), the method comprising: 
receiving a broadband signal (paragraph [0051], ref 205); 
spectrally partitioning the broadband signal to generate a plurality of spectral channel interferograms (ref 110, 135a-N, paragraphs [0039], [0052]-[0053]); 
computing a one-dimensional Fourier transform of a function of each of the plurality of spectral channel interferograms to generate each of a plurality of channel spectrums (paragraphs [0042], [0052]-[0053); and 
reconstructing a spectrum of the broadband signal based on the plurality of channel spectrums (paragraphs [0038]-[0039], [0052]-[0053]).
Regarding claim 24, Khalil discloses further comprising: performing, prior to computing the one-dimensional Fourier transform, an analog-to- digital conversion (ADC) operation on each of the plurality of spectral channel interferograms (paragraph [0044], use of a digital signal processor inherently requires an ADC).
Regarding claim 26, Khalil discloses wherein computing the one-dimensional Fourier transform of the function of each of the plurality of spectral channel interferograms is performed in parallel (paragraph [0040]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 28 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Nitkowski as applied to claim 27 above, and further in view of Koo et al. (US 2007/0077595), hereinafter “Koo”.
Regarding claim 28, Nitkowski is silent regarding wherein each of the plurality of filters is a Bragg filter.
However, Koo teaches a Fourier transform spectrometer (abstract) including wherein each of the plurality of filters is a Bragg filter (paragraph [0096]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Nitkowski with the teaching of Koo by including wherein each of the plurality of filters is a Bragg filter as Bragg filters can be cascaded to optimize the SNR of the system, paragraph [0096].
Regarding claim 34, Nitkowski is silent regarding wherein a filter bandwidth of a first filter of the plurality of filters partially overlaps with a filter bandwidth of a second filter adjacent to the first filter.
However, Koo teaches a Fourier transform spectrometer (abstract) including wherein a filter bandwidth of a first filter of the plurality of filters partially overlaps with a filter bandwidth of a second filter adjacent to the first filter (Fig 3 shows an overlap at 2000 nm, paragraph [0097]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Nitkowski with the teaching of Koo by including wherein a filter bandwidth of a first filter of the plurality of filters partially overlaps with a filter bandwidth of a second filter adjacent to the first filter as Bragg filters can be cascaded to optimize the SNR of the system, paragraph [0097].
Claims 38 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Nitkowski as applied to claim 35 above, and further in view of Horth et al. (US 2016/0341896), hereinafter “Horth”.
Regarding claim 38, Nitkowski is silent regarding wherein the input waveguide receives the light from the broadband light source using inverse tapers.
However, Horth teaches optical fibers (abstract) including wherein the input waveguide receives the light from the broadband light source using inverse tapers (paragraph [0047]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Nitkowski with the teaching of Horth by including wherein the input waveguide receives the light from the broadband light source using inverse tapers in order to maximize coupling efficiency, paragraph [0047].
Regarding claim 39, Nitkowski is silent regarding wherein the input waveguide is configured to operate in a quasi-transverse electric (TE) mode.
However, Horth teaches optical fibers (abstract) including wherein the input waveguide is configured to operate in a quasi-transverse electric (TE) mode (paragraph [0050]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Nitkowski with the teaching of .
Allowable Subject Matter
Claims 22, 23, 25, and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 22, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for optical Fourier transform spectroscopy, the method comprising, among other essential elements, wherein reconstructing the spectrum comprises: applying an unfolding correction to at least one of the plurality of channel spectrums based on a presence of aliased spectral components to generate a plurality of corrected channel spectrums; summing the plurality of corrected channel spectrums; and applying a correction to the sum of the plurality of corrected channel spectrums, in combination with the rest of the limitations of claim 21 and the above claim.  Claim 23 is dependent from claim 22 and therefore are also included in the allowed subject matter.
Regarding claim 25
Regarding claim 36, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a discloses a device for optical spectroscopy using a Fourier transform, the device comprising, among other essential elements, wherein a calibration of each of the plurality of MZIs and a reconstruction of the broadband spectrum is based on a thermo-optical non-linearity parameter, a dispersion parameter and a transfer function of at least one of the plurality of MZIs, in combination with the rest of the limitations of claim 35 and the above claim.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gulati et al. (US 2016/0097716), paragraph [0433], Pavillon (US 2012/0116703), paragraph [0072], and Mello (US 7538891) teach that quantization error is a source of noise in a ADC, but does not teach wherein a number of the plurality of spectral channel interferograms is based on the quantization error, as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877